Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 1 of 14




      Exhibit A
          Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 2 of 14




                                              August 20, 2019


BY FEDERAL EXPRESS

David Bernhardt, Secretary
U.S. Department of the Interior
1849 C Street N.W.
Washington, D.C. 20240

Margaret Everson, Acting Director
U.S. Fish & Wildlife Service
1849 C Street N.W.
Washington, D.C. 20240

Wilbur Ross, Secretary
U.S. Department of Commerce
1401 Constitution Avenue N.W.
Washington, D.C. 20230

Chris Oliver, Assistant Administrator for Fisheries
National Marine Fisheries Service
1315 East West Highway, SSMC3
Silver Spring, MD 20910

          Re:     Notice of Violation of the Endangered Species Act: 2019 Revised ESA
                  Regulations

Greetings:

        On behalf of Center for Biological Diversity, Defenders of Wildlife, Sierra Club, Natural
Resources Defense Council, National Parks Conservation Association, WildEarth Guardians, and
The Humane Society of The United States, 1 we ask that you take immediate action to remedy
ongoing violations of the Endangered Species Act (“ESA”) by the Department of the Interior,
Department of Commerce, U.S. Fish and Wildlife Service (“FWS”), and National Marine
Fisheries Service (“NMFS”) (collectively “the Services”) in issuing on August 12, 2019 Final
Rules revising regulations implementing the Endangered Species Act of 1973 (“ESA”).

       FWS and NMFS are violating Section 7(a)(2) of the ESA by engaging in action that
“may affect” ESA-listed species without having first engaged in consultation under the ESA.
16 U.S.C. § 1536(a)(2). Moreover, implementation of the revised regulations during

1
    A list of these organizations’ business addresses is appended.
                   NORTHWEST OFFICE      705 SECOND AVENUE, SUITE 203   SEATTLE, WA 98104

          T: 206.343.7340   F: 206.343.1526   NWOFFICE@EARTHJUSTICE.ORG    WWW.EARTHJUSTICE.ORG
        Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 3 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 2


consultation or prior to initiation of consultation constitutes a violation of Section 7(d) of the
Act, which prohibits the “irretrievable commitment of resources” pending completion of
consultation. 16 U.S.C. § 1536(d). For the agencies’ failure to consult, this letter constitutes
notice in accordance with Section 11(g) of the ESA, 16 U.S.C. § 1540(g).

        FWS and NMFS are also violating ESA Section 4 by adopting regulations that are
manifestly contrary to the text and purpose of the ESA. While a challenge to the agencies’
adoption of these regulations arises under the Administrative Procedure Act (“APA”), 5 U.S.C. §
551 et seq., out of an abundance of caution, we are also noticing those violations in this 60-day
notice letter prior to bringing legal claims.

I.     BACKGROUND

        On August 12, 2019, the Services issued three final packages of regulatory revisions
amending the regulations that implement ESA Sections 4 and 7, 16 U.S.C. §§ 1533, 1536. The
final regulations are currently available at http://www.regulations.gov in Docket Nos. FWS-HQ-
ES-2018-0006; FWS-HQ-ES-0007; FWS-HQ-ES-2018-0009. The rules will also be published
in the Federal Register.

In the three regulatory packages, one repealed the longstanding FWS regulation that
automatically extended certain protections to threatened animals and plants upon listing; one
amended other parts of ESA Section 4 that govern listing, delisting, and designation of critical
habitat; and one changed the regulations governing ESA Section 7 consultations. Taken
together, these packages of regulatory revisions change definitions, substance, and processes
used by FWS and NMFS when complying with their ESA duties. These significant changes may
harm currently listed and future threatened and endangered species and undermine the
fundamental purpose of the ESA “to provide a means whereby the ecosystems upon which
endangered species and threatened species depend may be conserved….” 16 U.S. C. § 1531(b).

II.    FWS AND NMFS VIOLATED THE ESA BY FAILING TO CONSULT ON THE 2019
       REVISED ESA REGULATIONS.

       A.      Legal Framework

       Under ESA Section 7(a)(2), “[e]ach federal agency shall . . . insure that any action
authorized, funded, or carried out by such agency . . . is not likely to jeopardize the continued
existence of any endangered species or threatened species or result in the destruction or adverse
modification of [critical] habitat of such species.” 16 U.S.C. § 1536(a)(2). The obligation to
“insure” against a likelihood of jeopardy or adverse modification requires the agencies to give
the benefit of the doubt to endangered species and to place the burden of risk and uncertainty on
the proposed action. See Sierra Club v. Marsh, 816 F.2d 1376, 1386 (9th Cir. 1987). The
        Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 4 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 3


substantive duty imposed by Section 7(a)(2) is constant, relieved only by an exemption from the
Endangered Species Committee. 16 U.S.C. § 1536(h); Conner v. Burford, 848 F.2d 1441, 1452
n.26 (9th Cir. 1988).

         Section 7 establishes an interagency consultation process to assist federal agencies in
complying with their duty to ensure against jeopardy to listed species or destruction or adverse
modification of critical habitat. An agency must initiate consultation with NMFS or FWS under
Section 7 whenever it takes an action that “may affect” a listed species. See 50 C.F.R. §
402.14(a). Agency actions subject to consultation includes actions taken by the Services
themselves. See FWS and NMFS, Endangered Species Act Consultation Handbook 1-5 to 1-6,
App. E (1998) (describing Intra-Service Section 7 Consultation requirements), available at
http://www.fws.gov/endangered/consultations/s7hndbk/s7hndbk.htm. Different offices within
the Services have consulted with the Endangered Species office of FWS or the NMFS Office of
Protected Resources when the Services’ own actions “may affect” a listed species or critical
habitat.

        Regulations implementing Section 7 broadly define the scope of agency actions subject to
consultation. See 50 C.F.R. § 402.02 (definition of action). “Examples include, but are not
limited to: . . . (b) promulgation of regulations.” Id. The Ninth Circuit Court of Appeals has
construed the term “action” broadly. See Pacific Rivers Council v. Thomas, 30 F.3d 1050, 1054-
55 (9th Cir. 1994); Conner, 868 F.2d at 1453; see also National Wildlife Fed’n v. FEMA, 345 F.
Supp. 2d 1151, 1169 (W.D. Wash. 2004).

         As a result of consultation, the federal agency will obtain either a written concurrence
letter from NMFS or FWS that the proposed action is “not likely to adversely affect” listed
species or their habitat, 50 C.F.R. §§ 402.13, 402.14(b)(1), or a biological opinion evaluating the
effects of the federal action on listed species and their critical habitat. 50 C.F.R. § 402.14(a); see
generally Thomas v. Peterson, 753 F.2d 754, 763 (9th Cir. 1985). If NMFS or FWS concludes
that a proposed action is likely to jeopardize a listed species or result in adverse modification of
its critical habitat, NMFS or FWS must propose a reasonable and prudent alternative, if
available, that will mitigate the proposed action so as to avoid jeopardy and/or adverse
modification of critical habitat. 16 U.S.C. § 1536(b)(3).

        Section 7(a)(2) also requires agencies to use the best available science in discharging
their Section 7 duties: “In fulfilling the requirements of this paragraph each agency shall use the
best scientific and commercial data available.” 16 U.S.C. § 1536(a)(2).

       Separately, ESA Section 7(d) prohibits federal agencies, after the initiation of
consultation under ESA Section 7(a)(2), from making any irreversible or irretrievable
commitment of resources if doing so would foreclose the implementation of reasonable and
prudent alternatives. 16 U.S.C. § 1536(d); Nat. Res. Def. Council v. Houston, 146 F.3d 1118,
        Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 5 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 4


1128 & n.6 (9th Cir. 1998) (Section 7(d) violated where Bureau of Reclamation executed water
service contracts prior to completion of formal consultation); Marsh, 816 F.2d at 1389
(construction of highway outside species habitat barred by Section 7(d) pending completion of
consultation). This prohibition is not an exception to the requirements of Section 7(a)(2); it is in
addition to the requirements of Section 7(a)(2); and it ensures that Section 7(a)(2)’s substantive
mandate is met. See, e.g., Pacific Rivers Council, 30 F.3d at 1056-57; Defs. of Wildlife v.
Jackson, 791 F. Supp. 2d 96, 113 (D.D.C. 2011).

       B.      The Services’ Failure To Consult on the 2019 Revised ESA Regulations, Which
               “May Affect” Threatened and Endangered Species and Adversely Modify their
               Designated Critical Habitat, Violates Section 7(a)(2).

        The threshold for a “may affect” determination and required ESA Section 7 consultation
is low. See 51 Fed. Reg. 19,926, 19,949 (June 3, 1986) (“Any possible effect, whether
beneficial, benign, adverse or of an undetermined character, triggers the formal consultation
requirement.”). Promulgation and implementation of the consultation rule amendments
unquestionably “may affect” threatened and endangered species and their designated critical
habitat. See National Wildlife Fed’n v. FEMA, 345 F. Supp.2d at 1176 (responding to FEMA
argument that the flood insurance program itself did not affect salmon by noting “[t]he
regulations implementing Section 7(a)(2) of the ESA require an action agency to consider ‘the
effects of the action as a whole’”).

         Among other things, the revised regulations will: undo default protections for newly
listed threatened species; add economic considerations to listing decisions in violation of the
statute; raise the bar on the definition of “foreseeable future” which could prevent listings of
species that are otherwise warranted by the best available scientific information; undermine
recovery criteria; expand critical habitat exemptions; allow unchecked reliance on mitigation
promises; raise the bar on finding destruction or adverse modification of critical habitat by
adding “as a whole” to the definition; end reinitiation of consultation on land management plans
between review cycles when a species is newly listed as threatened or endangered; and place
harmful barriers to the designation of unoccupied critical habitat.

        The Services did not consult under ESA § 7(a)(2) on the issuance or implementation of
the 2019 Revised ESA Regulations. See FWS and NMFS, Endangered Species Act Consultation
Handbook 1-5 to 1-6, App. E (1998) (describing Intra-Service Section 7 Consultation
requirements), available at http://www.fws.gov/endangered/consultations/s7hndbk/s7hndbk.htm.
This failure to consult on an action that “may affect” listed species violates Section 7 of the
Endangered Species Act.
        Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 6 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 5


       C.      FWS’s and NMFS’s Violation of ESA Section 7(d)

        Acting in reliance on the 2019 Revised ESA Regulations prior to the completion of
consultation violates ESA Section 7(d)’s prohibition on the irreversible or irretrievable
commitment of resources. Id. § 1536(d). Neither FWS nor NMFS may use the revised
regulations until they complete consultation, using the best available science, and ensure the
revised regulations will not jeopardize species or harm critical habitat.

III.   FWS AND NMFS VIOLATED THE APA BY ISSUING THE FINAL 2019 REVISED
       ESA SECTION 4 REGULATIONS CONTRARY TO THE SPIRIT, PURPOSE, AND
       TEXT OF THE ESA.

       A.      Legal Framework

         The ESA seeks to protect and recover imperiled species and populations by listing them
as threatened or endangered based on enumerated statutory factors, 16 U.S.C. § 1533(a)(1)(A)-
(E), using the “best scientific and commercial data available.” 16 U.S.C. § 1533(b). At the same
time as a species is listed as threatened or endangered, the Services must designate and protect
critical habitat for the species, subject to certain exceptions. 16 U.S.C. § 1533(a)(3), (b)(2). The
ESA directs FWS and NMFS to issue additional protective regulations for threatened species if
deemed necessary and advisable, which can include the same protections available to endangered
species. 16 U.S.C. § 1533(d). These listing and designation of critical habitat provisions are
contained in section 4 of the ESA – the section Congress labeled the “cornerstone of effective
implementation” of the Act. S. Rep. No. 97-418, at 10 (1982).

        The listing of a species as endangered under the ESA triggers prohibitions under section
9 of the Act, 16 U.S.C. § 1538, including the prohibition on the “take,” of species, which is
defined to include “to harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or
to attempt to engage in any such conduct.” 16 U.S.C. § 1532(18); see also 50 C.F.R. § 17.3
(harm means “an act which actually kills or injures wildlife. Such act may include significant
habitat modification or degradation where it actually kills or injures wildlife by significantly
impairing essential behavioral patterns, including breeding, feeding or sheltering.”).

       In adopting the ESA, Congress’s intent was to provide a program for the conservation of
… endangered species and threatened species.” 16 U.S.C. § 1531(b). The ESA defines
“conservation” as “the use of all methods and procedures which are necessary to bring any
endangered species or threatened species to the point at which the measures provided pursuant to
[the ESA] are no longer necessary.” 16 U.S.C. § 1532(3).
        Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 7 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 6


       B.      FWS Repeal of the Blanket 4(d) Rule

        In 1975, only two years after Congress enacted the ESA, FWS exercised its authority and
responsibility under section 4(d) to extend the prohibition on “take” in section 9 of the ESA to all
threatened species. 50 C.F.R. § 17.31(a) (2018); Reclassification of the American Alligator and
Other Amendments, 40 Fed. Reg. 44,111, 44,425 (Sept. 26, 1975). This rule created the default
situation that a threatened species would receive all of the “anti-take” protections provided to
endangered species, unless FWS promulgated a species-specific rule that changed those
protections.

        Colloquially referred to as the “Blanket 4(d) Rule,” the D.C. Circuit upheld it against
ultra vires and contrary to the plain language of the statute challenges. Sweet Home Chapter of
Cmtys. for a Great Or. v. Babbitt, 1 F.3d 1, 5-8 (D.C. Cir. 1993), rev’d on other grounds, 515
U.S. 687 (1995).

        FWS found that presumptively providing threatened species with protection, rather than
reserving it solely for endangered species facing imminent extinction, allowed the agency to
work towards halting the slide of threatened species to endangered status. In addition to
flexibility, this approach allowed the agency to protect threatened species while working on a
species-specific rulemaking. FWS noted that the presumption of complete protection, along with
the ability to tailor protections if need be with a specific 4(d) rule, constituted “the cornerstone of
the system for regulating threatened wildlife.” 40 Fed. Reg. at 44,414.

       Since 1975, FWS has listed over 300 species as threatened and applied the Blanket 4(d)
Rule to them. Of that number, less than a quarter later received species-specific 4(d) rules.

        On August 12, 2019, FWS finalized amendments to 50 C.F.R. §§ 17.31 and 17.71 to
eliminate the Blanket 4(d) Rule that prohibits take of threatened animals and plants. FWS’s new
rule removes the presumption that threatened species will receive protection from take, which
has far-reaching impacts. Any species listed or reclassified as threatened in the future “would
have protective regulations only if the Service promulgates a species-specific rule.”

         When an agency issues a regulation changing or amending a prior regulation, it faces a
high burden. The agency must demonstrate that a proposed rule is (1) permissible under the
statute, that (2) there are good reasons for it, and that (3) the agency believes it to be better,
which the conscious change of course adequately indicates. When a new regulation rests upon a
factual finding contrary to prior policy, an agency must provide a more detailed justification than
what would suffice if the new policy were created on a blank slate. Any unexplained
inconsistency between the prior rule and its replacement is a basis for finding the agency’s
interpretation arbitrary and capricious.
        Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 8 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 7


        Nothing in the Revised Regulation repealing the FWS Blanket 4(d) Rule meets these
requirements. FWS faces a backlog of more than 500 species awaiting decisions about their
protection. According to FWS’s Draft Effect Data for the Revision of the Regulations for
Listing Species and Designating Critical Habitat (June 26, 2018), FWS will need to issue six
additional species-specific 4(d) rules every year over its historical average. Repealing the
Blanket 4(d) Rule will add to this backlog as FWS will now — if newly listed threatened species
are to have any protection from take at all — have to create additional ESA § 4(d) rules for all
the species listed as threatened. Despite FWS’s assertions that it will simultaneously issue
species-specific 4(d) rules when listing threatened species, the Service arbitrarily and contrary to
the ESA refused to adopt any requirement for these rules, which will leave threatened species
unprotected.

       Even NMFS, which manages only 67 threatened species compared to FWS’s 328 and
does not have a backlog of species awaiting consideration, has failed to provide threatened
species protections. NMFS, for example, designated 20 species of coral as threatened in 2014,
but four years later, has still not issued a 4(d) rule to protect these species from harm.

        The repeal will also reverse the presumption of protection that FWS has long applied to
threatened species. Indeed, the repeal allows — unless every threatened listing includes a
separate species-specific rule — incidental take of threatened species without identifying impacts
on the threatened species, mitigation measures, or any reporting.

        FWS’s failure to articulate a rational connection between the facts found and the choice
made, and to provide an adequate and detailed justification for the elimination of the
longstanding Blanket 4(d) Rule renders the repeal arbitrary and capricious. FWS’s demonstrated
delay in addressing listing petitions and species-specific rules stands in conflict with its assertion
that repeal of the Blanket 4(d) Rule would advance conservation purposes and better tailor
protections to the needs of threatened species. In addition, the Services refused in the final rule
to require the adoption of species-specific rules at the time of listing, meaning that, under the
new approach, threatened species are likely to languish indefinitely with no take prohibitions in
place. Finally, in its justification, FWS fails to acknowledge impacts to its other requirements
under the ESA by excluding consideration of incidental takings, a significant body of its work
that will fail to conserve threatened species if section 9 protections do not apply.

        The repeal provides no additional conservation benefits when compared to the Blanket
4(d) Rule. FWS provides no rational reason to explain why the Blanket 4(d) rule in any way
prevents or impedes it from providing the tailored species-specific protections on a case by case
basis at the time of listing, as it asserts it intends to do after rescinding the Blanket 4(d) rule.
Rather, the Rule was adopted pursuant to a deregulatory agenda.
        Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 9 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 8


        In short, FWS’s repeal of the Blanket 4(d) Rule undermines the conservation purpose of
the ESA, runs counter to the evidence before the agency, and is arbitrary and capricious,
especially given the fact that FWS has articulated no reasonable justification for the rule change.
In addition, by adopting the Blanket 4(d) Rule without requiring that species-specific rules be
issued at the time of listing, the Service has violated the requirements of section 4 of the ESA,
which mandates that “[w]henever any species is listed as a threatened species pursuant to
subsection (c) of this section, the [FWS] shall issue such regulations as [it] deems necessary and
advisable to provide for the conservation of such species.” 16 U.S.C. § 1533(d). The Blanket
4(d) Rule ensured compliance with this provision by providing for a broad take prohibition in the
absence of a species-specific regulation. However, by repealing the Blanket 4(d) Rule without
replacing it with any regulatory mandate for species-specific rules at the time a species is listed
as threatened, the FWS is, in practical effect, ensuring that the agency will not adopt 4(d) rules
that are “necessary and advisable to provide for the conservation of such species.” To the
contrary, especially given the resource constraints and backlogs faced by the Service, threatened
species will invariably be left with no protection from take at all. This constitutes a violation of
section 4(d) requirement for “necessary and advisable” protections “whenever” a species is listed
as threatened, as well as being patently arbitrary and capricious.

       C.      The Final Section 4 Listing and Critical Habitat Regulatory Revisions

       On August 12, 2019, FWS and NMFS issued proposed changes to the regulations that
implement ESA section 4 listing and critical habitat requirements. Final Rule, Revision of the
Regulations for Listing Species and Designating Critical Habitat, xx Fed. Reg. xx (date). Major
changes and revisions are described below.

               1.      Adding economic considerations to listing decisions

       The ESA requires that listing decisions to protect endangered and threatened species be
made “solely on the basis of the best scientific and commercial data available.” 16 U.S.C. §
1533(b)(1)(A). Congress added the word “solely” in the 1982 amendments to the Act to
underscore that non-biological considerations should play no role in listing decisions. Pub. L.
No. 97-304, 96 Stat. 1411; see also H.R. Rep. No. 97-567, at 19 (1982) (noting that the term
“solely” was added to emphasize that listing determinations were to be made “solely upon
biological criteria and to prevent non-biological considerations from affecting such decisions”).

        The Services’ final regulation deletes from 50 C.F.R. § 424.11(b), the Services’
regulation establishing listing factors, the phrase “without reference to possible economic or
other impacts.”
       Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 10 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 9


               2.      Revising the definition of foreseeable future

        The Services finalized a new definition of the term “foreseeable future,” which increased
the level of certainty required to protect species, contravening Congress’s intent to “give the
benefit of the doubt to the species.” H.R. Rep. No. 96-697, at 12 (1979) (Conf. Rep.), reprinted
in 1979 U.S.C.C.A.N. 2572, 2576. While the Services purported to follow the guidance set forth
in a 2009 opinion from the Department of the Interior’s Solicitor (M-37021, Jan. 16, 2009), the
revised definition deviates significantly from current practice and the 2009 opinion.

        The 2009 Opinion’s definition of “the foreseeable future” was animated by a desire to
avoid “reliance on assumption, speculation, or preconception.” 2009 Opinion at 8. To ensure
imperiled species receive the benefit of the doubt in listing decisions, as Congress intended, the
2009 Opinion requires only that predictions be reliable, rejecting a definition that would limit
“the foreseeable future” to only “predictions that can be made with certainty.” Id. at 9.

        The final changes to section 424.11 do not adopt the 2009 Opinion’s definition, instead
adding the requirements that “both the future threats and the species’ responses to those threats
are likely.” Demanding that both threats and responses to threats be “likely” — which the
Services clarified means “more likely than not” — goes beyond ensuring against decisions based
on assumption, speculation, or preconception. The consequence of imposing this increased
certainty requirement is that species facing extinction from the impacts of climate change or
other future events involving prediction and uncertainty will improperly be deprived of
protection until after it is too late to prevent their extinction.

               3.      Undermining recovery criteria

        For nearly four decades, the ESA’s listing regulations restricted the delisting of a species
to only situations where the best scientific and commercial data available “substantiate” that the
species is no longer threatened nor endangered. 45 Fed. Reg. 13,010, 13,023 (Feb. 27, 1980)
(promulgating original version of 50 C.F.R. § 424.11(d)). The previous regulations specified
that the Services either must know the locations and fate of all individuals of the species or must
allow “a sufficient period of time” before delisting to “indicate clearly” the species is actually
extinct. 50 C.F.R. § 424.11(d)(1). The Services insisted on this high bar to ensure that any
decision to delist due to extinction is based on “conclusive evidence appropriate for the species
in question.” 49 Fed. Reg. 38,900, 38,903 (Oct. 1, 1984); see also FWS, Proposed Rule,
Endangered Status for Franklin’s Bumble Bee, 84 Fed. Reg. 40,006, 40,008 (Aug. 13, 2019)
(“Recent approaches to evaluating extinction likelihood place increased emphasis on the
extensiveness and adequacy of survey effort, and caution against declaring a species as extinct in
the face of uncertainty.”) (citation omitted).
       Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 11 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 10


       The Services’ revisions drop the requirement that data “substantiate” any delisting
decision. The revisions also permit the Services, in making delisting decisions, to disregard
formal recovery and/or delisting criteria established in species recovery plans for the very
purpose of gauging species’ progress towards recovery.

               4.      Expanding critical habitat exemptions

        The ESA allows a “not prudent” exemption to designation of critical habitat if such
designation could result in actual harm to the species. The final regulations expand the
circumstances under which the Services may find designation “not prudent” to include situations
where: the threatened destruction, modification, or curtailment of a species’ habitat or range is
not a threat to the species; threats to habitat “stem solely from causes that cannot be addressed
through management actions resulting from” section 7 consultations; or, areas within the
jurisdiction of the United States provide no more than a “negligible” conservation value for a
species occurring primarily outside the jurisdiction of the United States.

        The ESA defines critical habitat to include “specific areas outside the geographical area
occupied by the species at the time it is listed” that “are essential for the conservation of the
species.” 16 U.S.C. § 1532(5)(A)(ii). Instead of focusing on whether unoccupied areas are
essential for conservation based on the best available scientific data, the final regulations limit
the designation of unoccupied critical habitat only to those situations where it can be determined
with “reasonable certainty” both that the area will contribute to the conservation of the species
and that the area contains at least one “physical or biological feature” essential to the
conservation of the species. The final rule imposes an elevated certainty requirement on the
determination of what areas are “essential,” rather than requiring decisions to be made based on
the best available science.

               5.      Restricting designation of unoccupied critical habitat

        The final regulation also impermissibly and unreasonably limits the designation of
unoccupied areas as critical habitat to situations where the designation of only occupied areas
would be inadequate to ensure the conservation of the species. The Service itself previously
identified such a limitation as “unnecessary and unintentionally limiting.” FWS/NMFS,
Proposed Regulatory Amendments re Critical Habitat, 79 Fed. Reg. 27,073 (May 12, 2014). The
same revised section in the final rules adds a new requirement that unoccupied critical habitat
contain “one or more of those physical or biological features essential to the conservation of the
species,” which adds a requirement not based on the statute.

        The final regulation also revises the definition of “physical and biological features” at 50
C.F.R. § 424.02 to define such features as “essential” only when they “occur in specific areas.”
This introduces a new limitation, not based in the statute, that restricts the designation of critical
       Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 12 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 11


habitat. This change affects the designation of occupied critical habitat and, under the final rules,
unoccupied critical habitat as well.

       The FWS and NMFS cannot adopt regulations that are manifestly contrary to the text and
purpose of the ESA.

       When promulgating regulations, FWS and NMFS must articulate a satisfactory
explanation for their action, including a rational connection between the facts found and the
choice made. A regulation is arbitrary and invalid if the agency relies on “factors which
Congress has not intended it to consider” or “entirely fail[s] to consider an important aspect of
the problem.”

         When an agency issues a regulation changing or amending a prior regulation, it faces a
high burden. The agency must demonstrate that a proposed rule is (1) permissible under the
statute, (2) there are good reasons for it, and (3) the agency believes it to be better, which the
conscious change of course adequately indicates. When a new regulation rests upon a factual
finding contrary to prior policy, an agency must provide a more detailed justification than what
would suffice if the new policy were created on a blank slate. Any unexplained inconsistency
between the prior rule and its replacement is a basis for finding the agency’s interpretation
arbitrary and capricious.

       Numerous sections of the 2019 Revised ESA Regulations with respect to ESA section 4
are contrary to the text and purpose of the ESA, including:

       •   elimination of the phrase “without reference to possible economic or other impacts of
           such determination” in 50 C.F.R. § 424.11(b);
       •   redefining “foreseeable future” to impose elevated certainty requirements;
       •   elimination of recovery criteria from delisting factors;
       •   expanding critical habitat exemptions; and
       •   restricting designation of unoccupied critical habitat by narrowing the definition of
           essential for the conservation of the species.

Promulgation of these same sections by FWS and NMFS also lacks detailed justification and
rational basis and fails to use the best available science, as required by the ESA.

        FWS’s and NMFS’s promulgation of the 2019 Revised Regulations with respect to ESA
section 4 is arbitrary, capricious, and not in accordance with law, in violation of the APA, 5
U.S.C. § 706(2)(A).
       Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 13 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 12


IV.    CONCLUSION

        FWS and NMFS have violated and remain in ongoing violation of the ESA and its
implementing regulations. If FWS and NMFS fail to cure these violations within 60 days of
receiving this letter, the named organizations intend to file legal claims for declaratory and
injunctive relief. See 16 U.S.C. § 1540(g).

       If you believe any of the foregoing is in error, have any questions, or would like to
discuss this matter, please do not hesitate to contact me.

                                             Sincerely,




                                             Kristen L. Boyles
                                             Paulo Palugod

                                             Attorneys for Center for Biological Diversity,
                                             Defenders of Wildlife, Sierra Club, Natural
                                             Resources Defense Council, National Parks
                                             Conservation Association, WildEarth Guardians,
                                             and The Humane Society of The United States
       Case 4:19-cv-05206-JST Document 90-1 Filed 06/04/20 Page 14 of 14

U.S. Department of Interior
U.S. Fish & Wildlife Service
U.S. Department of Commerce
National Marine Fisheries Service
August 20, 2019
Page 13


Business Addresses for Named Organizations:

    CENTER FOR BIOLOGICAL DIVERSITY                  DEFENDERS OF WILDLIFE
       1212 Broadway, St. #800                        1130 17th Street, NW
          Oakland, CA 94612                          Washington DC 20036

              SIERRA CLUB                      NATURAL RESOURCES DEFENSE COUNCIL
       2101 Webster St., Suite 1300             20 North Wacker Drive, Suite 1600
           Oakland, CA 94612                            Chicago, IL 60606

NATIONAL PARKS CONSERVATION ASSOCIATION              WILDEARTH GUARDIANS
 National Parks Conservation Association              301 N. Guadalupe St.
            777 Sixth St. N.W.                             Suite 201
             Washington, DC                           Santa Fe, NM 87501

THE HUMANE SOCIETY OF THE UNITED STATES
        1255 23rd Street NW
              Suite 450
        Washington, DC 20037
